Claims 1-3, 5-6, 8-10,12, 34, are allowed.

This application is in condition for allowance except for the following formal matters: 
Cancellation of claims 14-15, 17-20, 25-27, 32.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is (571)272-1190. The examiner can normally be reached Flexible.




/MARK HALPERN/Primary Examiner, Art Unit 1748